Marshall, J.
The appellant’s claim of title to the toll-road franchise and property was considered, to some extent, in State ex rel. Mengel v. Steber, 154 Wis. 505, 143 N. W. 156, where it was held that when such action was commenced, Steber was a lessee holding over and that the corporate franchise then existed. It was not necessary to decide whether he had any greater title than that of one holding over under the fifty-year lease, 'and the question as to such greater title was, therefore, left without any expression of opinion in respect thereto. Before this action was commenced the judgment, mentioned in the statement, annulling the corporate franchise and decreeing an abandonment of the property by the owner was rendered.
In the situation indicated it is obvious that if the predecessors of appellant, going back to Wood and from him to the legislative grantee, did not acquire anything under such grantee but the right covered by the fifty-year lease which was validated by the legislature, the judgment must be af*580firmed. Tbat seems to be conceded and tbat no evidence was produced showing any paper transfer of ’the corporate franchise to operate the toll road; but it is insisted tbat, from events occurring before Wood obtained bis interest, it should be presumed tbat bis grantees, or one of them, obtained, through a judicial sale, title to the corporate property including such franchise. No judgment was shown to exist against the particular corporation. No definite connection was shown between any judgment and such corporation. No sale was shown to have taken place and no evidence, in our judgment, was produced to warrant more than a mere conjecture that any attempt was ever made to pass title to the corporate franchise and property by judicial proceedings.
The foregoing is supported by the significant circumstance that after the occurrences from which it is claimed it should be presumed the corporation was divested of title to its property and that the same was vested in Wood, the legislature was asked to validate the Van Curen lease. If Wood obtained title to the corporate property as well as to the lease, there was no heed for the validating act. That pretty clearly indicates that he did not suppose he possessed more than the leasehold interest.
Much significance is claimed by counsel for appellant for the fact that, in the instrument of transfer made by Wood in 1874, after the words of description: “that certain lease and devise dated April 3, 1863,” referring to the validated lease, words were added covering the property and franchise, as indicated in .the statement; but in each of the instruments subsequently made, down to and including the one to appellant, it was expressly declared that the intention was to convey the “lease and devise assigned by Thomas J. Wood.” There is nothing ambiguous about such instruments. They speak for themselves, as the trial court correctly held. They clearly cover the leasehold interest and nothing more. It follows that we are unable to disturb the finding as regards the title *581of appellant being tbus limited. Tbe existence of tbe lease was recognized from beginning to end. Tbe rights of each person in tbe chain of title were made expressly referable to and measurable by tbe validated lease. Therefore there is no question of title by adverse possession involved in tbe case.
We have not overlooked tbe parol evidence to tbe effect that when many of tbe transfers were made, tbe intention was to convey tbe toll road and franchise to operate it. Tbe trial court doubtless considered such evidence incompetent and did not regard it in deciding, tbe case. That was right, since, as we have before suggested, tbe written instruments'are so plain that they must speak for themselves. If that were not so, mere evidence of what tbe parties intended would not be competent. If tbe evidence was worthy of consideration at all, it was well met by positive evidence that when appellant acquired bis title, be was informed that it was limited to tbe leasehold interest.
Nothing further need be said. No disputed legal question is involved in tbe case. Tbe evidence warranted tbe finding that appellant only acquired tbe leasehold interest. That expired before this action was commenced, and tbe corporate charter bad been annulled. Therefore be then bad no right to exercise tbe legislative toll-road privilege and so was a usurper thereof.
By the Court. — Tbe judgment is affirmed.